failed to afford him an opportunity to pursue discovery and because the
                motion to dismiss failed to comply with NRCP 12(b)(5) and NRCP 56(e). 2
                             Having considered appellant's appeal statement and the
                record on appeal, we conclude that the district court properly dismissed
                appellant's complaint pursuant to NRCP 12(b)(5) for failure to state a
                claim. See Buzz Stew, LLC v. City of N. Las Vegas, 124 Nev. 224, 227-28,
                181 P.3d 670, 672 (2008) (providing that this court reviews a district court
                order dismissing a case under NRCP 12(b)(5) rigorously, accepting all
                factual allegations as true and reviewing legal conclusions de novo); see
                also Stalk v. Mushkin, 125 Nev. 21, 28 n.2, 199 P.3d 838, 843 n.2 (2009)
                (recognizing that the Nevada Rules of Professional Conduct do not provide
                an individual with a private right of action); Morgano v. Smith, 110 Nev.
                1025, 1029, 879 P.2d 735, 737 (1994) (explaining that in order to overcome
                a motion to dismiss a legal malpractice action, "the plaintiff must plead
                that he or she has obtained appellate or post-conviction relief'). Because
                dismissal was appropriate based on the complaint, without reference to
                any additional evidence, the district court did not err in dismissing the
                complaint without ordering discovery and without treating the motion as
                an NRCP 56 motion for summary judgment. See NRCP 12(b) (explaining
                that it is appropriate to treat a motion to dismiss pursuant to NRCP


                      2 Tothe extent that appellant also contends that the district court's
                decision violated the Federal Rules of Civil Procedure, those rules are not
                applicable in this state court action. Compare NRCP 1 (explaining that
                the Nevada Rules of Civil Procedure "govern the procedure in the district
                courts in all suits of a civil nature"), with FRCP 1 (providing that the
                Federal Rules of Civil procedure "govern the procedure in all civil actions
                and proceedings in the United States district courts").

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
12(b)(5) as a motion for summary judgment if "matters outside the
pleading are presented to and not excluded by the court").
             Accordingly, we
             ORDER the judgment of the district court AFFIRMED. 3




                                                                        J.
                                            Hardesty

                                              . 4.x
                                              6

                                            Parraguirre




cc: Hon. Timothy C. Williams, District Judge
     Anthony D. Bailey
     Bellon & Maningo, Ltd.
     Eighth District Court Clerk




      3 Inour October 18, 2012, order granting rehearing, we determined
that no action was necessary with regard to appellant's notice of possible
confession of error. Thus, we further conclude that no action is necessary
as to appellant's November 13, 2012, letter seeking a status update as to
the notice of possible confession of error.




                                     3